Title: To James Madison from the Purveyor’s Office, 21 May 1801
From: Purveyor’s Office
To: Madison, James


SirPurveyor’s Office Philada. May 21st. 1801.
This morning previously to the receipt of your letter of 18th. Inst. the Purveyor had gone to Jersey to procure Timber for Algiers, he will return the day after tomorrow, when I conclude he will report to you the information you require. I am Sir very respec[t]fully Your obdt. Servt.
B. M.
 

   
   Letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia).



   
   Whelen’s clerk has not been identified.


